           Case 8:19-cv-02434-JSM-JSS Document 4
                                               3 Filed 10/16/19
                                                       10/01/19 Page 1 of 2
                                                                          4 PageID 15
                                                                                   11

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                         0LGGOH 'LVWULFW RI )ORULGD
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB




           0$5< 125:$< 7(55, 7+20$6
               DQG '(%25$+ 6+($
                            Plaintiff(s)
                                 Y                                         &LYLO$FWLRQ1R FY7-66


                 6816+,1( 3($. &253
                  DQG -$0(6 :(6621
                           Defendant(s)


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 6816+,1( 3($. &253
                                           E\ VHUYLQJ LWV UHJLVWHUHG DJHQW -$0(6 :(6621
                                           FR &DIH 
                                            1RUWK ,QGLDQD $YHQXH
                                           (QJOHZRRG )ORULGD 



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           7RGG : 6KXOE\ (VT
                                           7RGG : 6KXOE\ 3$
                                            %HOO 7RZHU /DQH
                                           :HVWRQ )/ 


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                        OU
                                                                                         URRT
                                                                              CLERK OF COURTT

            Oct 01, 2019                                                                             BrendaNapier
'DWH
                                                                                         Signature
                                                                                             attuurre ooff C
                                                                                                           Clerk
                                                                                                             lerkk oorr De
                                                                                                             le         D
                                                                                                                        Deputy
                                                                                                                          epuuttyy C
                                                                                                                                   Clerk
                                                                                                                                     lleeerrk
                                                                                                                                           rk
   Case 8:19-cv-02434-JSM-JSS Document 4 Filed 10/16/19 Page 2 of 2 PageID 16



AFFIDAVIT OF PROCESS SERVER                                                                                         Job# S191882

Client Info:
Todd W. Shulby, P.A.
1792 Bell Tower Lane
Weston, Aorida 33326


Case Info:
Plaintiff:                                                             UNITED STATES DISTRICT COURT
Mary Norway, Terri Thomas and Deborah Shea                             Court Division: MIDDLE DISTRICT
 -versus-
Defandant:                                                             County of Sarasota, Florida
Sunshine Peak Corp. and James Wesson                                   Court Case # 8:19-cv-02434-JSM-JSS

Service Info:

Date Received by Accurate Serve Plantation: 10/3/2019 at 04:13PM
Service: I Served Sunshine Peak Corp. and James Wesson
With: SUMMONS; COMPLAINT
by leaving with JAMES WESSON, REGISTERED AGENT

At Business 138 NORTH INDIANA AVENUE (CAFE 776 - RESTAURANT) ENGLEWOOD, FL 34223

Latitude: 26.966858
Longitude: -82.353360

On 10/4/2019 at 01:14PM
Manner of Service: CORPORATE
CORPORATE SERVICE: F.S. 48.081 (1)(a)(b)(c)(d), (2) or (3)



Served Description: (Approx)

             Age: 65, Sex: Female, Race: White-Caucasian, Height: 5' 10", Weight: 170, Hair: Gray Glasses: No

Military Status:

Military status = No

Marital Status:

Inquired if subject was married and was informed subject was I1Ql; married.

I Nicholas Evans certify that I am over the age of 18, have no interest in the above action, and I am authorized in the jurisdiction in
which this service   w~s
                      made. ~               ft
Signature of Server:                -~---
Nicholas Evans
Lie # Manatee 1 12th Judicial Circuit #5000

Accurate Serve Plantation
151 N. Nob Hill Road, Suite 378
Plantation, FL 33324

Client # 2019006016
Job# S191882

                           ..,_,_~_.,.,...~,e this _A__ day of {)~~ , -~' by Nicholas Evans, Proved to
                                       e to be the person(s) who appeared before me.
                                               ~




                                                                                                                                 1 of 1
